Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on September 14, 2021 has been entered.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3 – 6, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al (US2014/0253155A1) (herein after Armstrong), further in view of Ando et al (US8653843B2) (herein after Ando), and further in view of Retz et al (US2013/0181730A1) (herein after Retz).

	In Re claim 1, Armstrong teaches, a method performed by a system comprising automated test equipment (ATE) (Fig 1, Para [0012] an automatic test equipment (ATE) for operating a test execution on the DUT; Fig. 2, Para. [0032] FIG. 2B illustrates an exemplary flow chart of a temperature regulation method and a pretrigger details providing an early trigger to the ATC device, in accordance with embodiments of the present invention.), the method comprising: accessing temperature data for a device under test (DUT) (Figs 2A, 2B, 3A, 3B, para. [0036] There are at least three different ways for generating the reference control profile and getting the signature of the control profile: measuring the temperature of the device, measuring the power of the device (e.g., these are pre-measured power levels and not real-time), or measuring the temperature and power of the device as the test program is running and saving the results), the temperature data determined from measurements of temperature of the DUT during execution of cycles of a test pattern on the DUT (Fig. 2A, para [0036] measuring the temperature and power of the device, as the test program is running; Fig 4, para[0038] making reference measurements (temperature, power, or both) on the device and determining the control profile; Examiner interpretation: the temperature measurement while the test program is running is the cycle of the test pattern); and wherein the temperature data comprises a temperature value that is measured for said each cycle of the cycles (Fig. 2A, para [0036] measuring the temperature and power of the device, as the test program is running; Fig 4, para[0038] making reference measurements (temperature, power, or both) on the device and determining the control profile; Examiner interpretation: the temperature measurement (temperature value) is measured while the test program is running (cycle of the test pattern)); synchronizing the temperature data and the signal transitions cycle-by-cycle to produce a temperature per cycle (Fig. 4, para [0038] this profile is then used together with the pre-trigger signal to heat and cool the device in a fashion synchronized with the test program in a fashion synchronized with the test program in order to compensate for thermal variations; Examiner interpretation: the profile (temperature data) is synchronized with the test program (cycle) every time a measurement is performed); and controlling cooling of the DUT during subsequent execution of the test pattern on the DUT using the temperature per cycle. (Fig 5, para [0041] In FIG. 5, the timing chart shows the pre-trigger signal 505 generated by the ATE, the selected control profile 506 being applied early before the thermal event, the pre-trigger duration 508 is the advance warning time to the ATC, and the expected thermal response of DUT 507 to the event that caused the trigger. Fig 7A, 7B, para [0045] the resulting signals are used to control the temperature of the thermal fluid to the heat sink which is heating and cooling the DUT; Examiner interpretation: the resulting signal (signal due to temperature per cycle) is use to control cooling of the DUT.)
	Armstrong fails to teach, wherein the measurements are measured by a differential sampler of the ATE coupled to a thermal sensor in the DUT, wherein each cycle of the cycles comprises signal transitions that are executed on the DUT during testing of the DUT,
	In analogous art, Ando teaches, wherein the measurements are measured by a differential sampler of the ATE coupled to a thermal sensor in the DUT, (Fig 5, col 15, In 53-56: an electric signal of the input/output terminals 21b corresponding to the thermal diode 21c is retrieved from the contact terminals 132 of the test head 13 to the Tj temperature calculation means 164; Fig 5, col 15, In 39-44 the electronic device testing apparatus 1 of the present embodiment uses a thermal diode 21c (corresponding to a temperature sensing element according to the present invention) incorporated in the IC chip 2 to detect an actual temperature, particularly, a junction temperature Tj (a temperature at a junction potion of the IC chip) at testing; Examiner interpretation: Tj temperature calculation means 164 is the differential sampler, electronic device testing apparatus 1 is the ATE, a thermal diode 21c is the thermal sensor, IC chip 2 is the DUT.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Armstrong to include measurements that are measured by a differential sampler of a ATE coupled to a thermal sensor in a DUT, taught by Ando for the benefit of enabling feedback temperature control to be performed based on the device temperature [Ando: col 15, In 33-37 Also, when an IC chip 2 not provided with a thermal diode 21c is an electronic device to be tested, a detection signal of the temperature sensor 115 is transmitted to the first control means 165 and a temperature of the cooler 113 is controlled based on the actual temperature of the heater.]
	Armstrong in view of Ando fail to teach, wherein each cycle of the cycles comprises signal transitions that are executed on the DUT during testing of the DUT.
	In analogous art, Retz teaches, wherein each cycle of the cycles comprises signal transitions that are executed on the DUT during testing of the DUT (Figs. 7, 8, Para. [0025]: The method begins by providing the ATS 10 (FIG. 7), which is programmed to capture at least one behavior of a DUT (step 100). The ATS 10 generates for the DUT 12 (FIG. 7) an input power signal having an input pulse that transitions from a predetermined steady state level to a predetermined pulse level and back to the predetermined steady state level (step 102); Examiner interpretation: the pulse (cycle) are transitions being applied to the DUT.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Armstrong in view of Ando to include the teaching of a cycle of cycles comprising of signal transitions that are executed on a DUT during testing of the DUT taught by Retz for the benefit of measuring a DUT behavior to collect more accurate DUT models. [Retz: [0003] Thus, there remains a need for a method and system that accurately models DUT performance for operating conditions encountered in complex systems; [0004] The method includes providing an automated test system (ATS) programmed to capture at least one behavior of the DUT.]

	In Re Claim 3, Armstrong in view of Ando in view of Retz teach the limitations of claim 1, which this claim depends on. Armstrong further teaches, further comprising feeding the temperature data synchronized; (Fig 4, para [0038] this profile is then used together with the pre-trigger signal to heat and cool the device in a fashion synchronized with the test program) to a handler operable for cooling the DUT. (Figs 2A, 2B, [0032] the ATC, starts responding to an imminent thermal change in anticipation of the thermal variations and quickly controls and adjusts the temperature variations of DUT).
	Retz further teaches, with the signal transitions of the test pattern (Figs. 7, 8, Para. [0025] The ATS 10 generates for the DUT 12 (FIG. 7) an input power signal having an input pulse that transitions from a predetermined steady state level to a predetermined pulse level and back to the predetermined steady state level (step 102))
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Armstrong in view of Ando in view of Retz to include the teaching of cycles comprising of signal transitions that are executed on a DUT during testing of the DUT taught by Retz for the benefit of measuring a DUT behavior to collect more accurate DUT models. [Retz: [0003] Thus, there remains a need for a method and system that accurately models DUT performance for operating conditions encountered in complex systems; [0004] The method includes providing an automated test system (ATS) programmed to capture at least one behavior of the DUT.]

	In Re Claim 4, Armstrong in view of Ando in view of Retz teach the limitations of claim 1, which this claim depends on. 
	Armstrong further teaches, further comprising synchronizing power consumption measurements of the DUT during execution of the test pattern on the DUT; (Figs 2A, 2B, 3A, 3B para [0036] There are at least three different ways for generating the reference control profile and getting the signature of the control profile: measuring the temperature of the device, measuring the power of the device (e.g., these are pre-measured power levels and not real-time), or measuring the temperature and power of the device, as the test program is running and saving the results; Fig 4, para [0038] This profile is then used together with the pre-trigger signal to heat and cool the device in a fashion synchronized with the test program in order to compensate for thermal variations.)
	Retz further teaches, and the signal transitions of the test pattern (Figs. 7, 8, Para. [0025] The ATS 10 generates for the DUT 12 (FIG. 7) an input power signal having an input pulse that transitions from a predetermined steady state level to a predetermined pulse level and back to the predetermined steady state level (step 102)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Armstrong in view of Ando in view of Retz to include the teaching of cycles comprising of signal transitions that are executed on a DUT during testing of the DUT taught by Retz for the benefit of measuring a DUT behavior to collect more accurate DUT models. [Retz: [0003] Thus, there remains a need for a method and system that accurately models DUT performance for operating conditions encountered in complex systems; [0004] The method includes providing an automated test system (ATS) programmed to capture at least one behavior of the DUT.]

	In Re Claim 5, Armstrong in view of Ando in view of Retz teach the limitations of claim 4, which this claim depends on. 
	Armstrong further teaches, further comprising controlling cooling of the DUT (Figs 7A, 7B para [0045] the resulting signals are used to control the temperature of the thermal fluid to the heat-sink which is heating and cooling the DUT.) during the execution of the test pattern on the DUT using the power consumption measurements synchronized with the signal transitions of the test pattern. (Figs 2A, 2B, 3A, 3B, para [0036] There are at least three different ways for generating the reference control profile and getting the signature of the control profile: measuring the temperature of the device, measuring the power of the device (e.g., these are pre-measured power levels and not real-time), or measuring the temperature and power of the device, as the test program is running and saving the results. Fig 4, [0038] this profile is then used together with the pre-trigger signal to heat and cool the device in a fashion synchronized with the test program.)
	Retz further teaches, with the signal transitions of the test pattern (Figs. 7, 8, Para. [0025] The ATS 10 generates for the DUT 12 (FIG. 7) an input power signal having an input pulse that transitions from a predetermined steady state level to a predetermined pulse level and back to the predetermined steady state level (step 102).)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Armstrong in view of Ando in view of Retz to include the teaching of cycles comprising of signal transitions that are executed on a DUT during testing of the DUT taught by Retz for the benefit of measuring a DUT behavior to collect more accurate DUT models. [Retz: [0003] Thus, there remains a need for a method and system that accurately models DUT performance for operating conditions encountered in complex systems; [0004] The method includes providing an automated test system (ATS) programmed to capture at least one behavior of the DUT.]

	In Re Claim 6, Armstrong in view of Ando in view of Retz teach the limitations of claim 5, which this claim depends on.
	Armstrong further teaches, further comprising controlling cooling of the DUT using real-time temperature data measured during the execution of the test pattern on the DUT. (Figs 2A, 2B, 3A, 3B, para [0034] initial control profile values are generated using either computer simulation results or empirical measurement of the DUT. In step 306, the profile values can be adaptively adjusted over time using real-time testing environment data or previous test results from the DUT to improve accuracy. In FIG. 3B, the arrows 301 represent some exemplar adaptive adjustments and fine tuning of the profile 300 which may be done during the test program execution.)

	In Re Claim 22, Armstrong in view of Ando in view of Retz teaches the limitations of claim 1, which this claim depends on.
	Ando further teaches, the method of Claim 1, wherein the differential sampler measures a voltage level of a signal received from the DUT, wherein the voltage level is indicative of a temperature of the DUT. (Fig 5, col 15, In 53-56: an electric signal of the input/output terminals 21b corresponding to the thermal diode 21c is retrieved from the contact terminals 132 of the test head 13 to the Tj temperature calculation means 164; Fig 5, col 15, In 39-44 the electronic device testing apparatus 1 of the present embodiment uses a thermal diode 21c (corresponding to a temperature sensing element according to the present invention) incorporated in the IC chip 2 to detect an actual temperature, particularly, a junction temperature Tj (a temperature at a junction potion of the IC chip) at testing; Examiner interpretation: the electric signal of the input/output terminals 21b are the voltage levels. The thermal diode 21c measure the temperature of the DUT.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Armstrong in view of Ando in view of Retz to include differential sampler that measures voltage levels of signals received from a DUT, wherein the voltage levels are temperatures of the DUT, taught by Ando for the benefit of enabling feedback temperature control to be performed based on the device temperature [Ando: col 15, In 33-37 Also, when an IC chip 2 not provided with a thermal diode 21c is an electronic device to be tested, a detection signal of the temperature sensor 115 is transmitted to the first control means 165 and a temperature of the cooler 113 is controlled based on the actual temperature of the heater.]


5.	Claims 7, and 10 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al (US2014/0253155A1) (herein after Armstrong) as applied to claims 1, 3 – 6, and 22 above, further in view of Retz et al (US2013/0181730A1) (herein after Retz), and further in view of Ando et al (US8653843B2) (herein after Ando)
	In Re Claim 7, Armstrong teaches, a system comprising: automated test equipment (ATE) (Fig 8, para [0012] an automatic test equipment (ATE) for operating a test execution on the DUT), comprising: a processor (Fig 8, para [0047] 902, the pretrigger, the control profile pallets and control electronics reside in the ATE; “the pallet is the processor.”); memory coupled to the processor, wherein the processor is configured to execute instructions stored in the memory  (Figs 2A, 2B, 3A, 3B, para [0029] the control profile pallet 203 which is a memory that stores many sample control profiles. The memory resident control profile pallet 203 may reside in the ATC or the ATE; The selected profile 204 will start executing immediately in the ATC 207), the instructions when executed causing the system to perform a method comprising: accessing temperature data for a device under test (DUT) (Figs 2A, 2B, 3A, 3B, para[0036] There are at least three different ways for generating the reference control profile and getting the signature of the control profile: measuring the temperature of the device), the temperature data determined from measurements performed during execution of cycles of a test pattern on the DUT (Figs 2A, 2B, para[0036] measuring the temperature and power of the device, as the test program is running, Fig 4, para[0038] making reference measurements ( temperature, power, or both) on the device and determining the control profile; “the temperature measurement while the test program is running is the cycle of the test pattern”); and wherein the temperature data comprises a temperature value that is measured for said each cycle of the cycles (Fig. 2A, para [0036] measuring the temperature and power of the device, as the test program is running; Fig 4, para[0038] making reference measurements (temperature, power, or both) on the device and determining the control profile; “the temperature measurement (temperature value) is measured while the test program is running (cycle of the test pattern)”); synchronizing the temperature data; cycle-by-cycle to produce a temperature per cycle (Fig. 4, para [0038] this profile is then used together with the pre-trigger signal to heat and cool the device in a fashion synchronized with the test program in a fashion synchronized with the test program in order to compensate for thermal variations; “the profile (temperature data) is synchronized with the test program (cycle) every time a measurement is performed”); and controlling cooling of the DUT during subsequent execution of the test pattern on the DUT using the temperature per cycle (Fig 5, para [0041] In FIG. 5, the timing chart shows the pre-trigger signal 505 generated by the ATE, the selected control profile 506 being applied early before the thermal event, the pre-trigger duration 508 is the advance warning time to the ATC, and the expected thermal response of DUT 507 to the event that caused the trigger. Fig 7A, 7B, para [0045] the resulting signals are used to control the temperature of the thermal fluid to the heat sink which is heating and cooling the DUT; “the resulting signal (signal due to temperature per cycle) is use to control cooling of the DUT.”).
	Armstrong fails to teach, wherein each cycle of the cycles comprises comprise signal transitions that are executed on the DUT during testing of the DUT, and the signal transitions; and a differential sampler coupled to the processor and operable to measure a voltage level received from the DUT, wherein the voltage level is indicative of a junction temperature of the DUT.
	In analogous art, Retz discloses, wherein each cycle of the cycles comprises comprise signal transitions that are executed on the DUT during testing of the DUT (Figs. 7, 8, Para. [0025]: The method begins by providing the ATS 10 (FIG. 7), which is programmed to capture at least one behavior of a DUT (step 100). The ATS 10 generates for the DUT 12 (FIG. 7) an input power signal having an input pulse that transitions from a predetermined steady state level to a predetermined pulse level and back to the predetermined steady state level (step 102); “the pulse (cycle) transitions while being applied to the DUT”), and the signal transitions. (Figs. 7, 8, Para. [0025] The ATS 10 generates for the DUT 12 (FIG. 7) an input power signal having an input pulse that transitions from a predetermined steady state level to a predetermined pulse level and back to the predetermined steady state level (step 102); “the pulse (cycle) transitions while being applied to the DUT.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Armstrong to include the teaching of a cycle of cycles comprising of signal transitions that are executed on a DUT during testing of the DUT taught by Retz for the benefit of measuring a DUT behavior to collect more accurate DUT models. [Retz: [0003] Thus, there remains a need for a method and system that accurately models DUT performance for operating conditions encountered in complex systems; [0004] The method includes providing an automated test system (ATS) programmed to capture at least one behavior of the DUT.]
	Armstrong in view of Retz fail to teach, and a differential sampler coupled to the processor and operable to measure a voltage level received from the DUT, wherein the voltage level is indicative of a junction temperature of the DUT.
	In analogous art, Ando teaches and a differential sampler coupled to the processor and operable to measure a voltage level received from the DUT, (Fig 5, col 15, In 53-56 Fig 5, col 15, In 53-56 an electric signal of the input/output terminals 21b corresponding to the thermal diode 21c is retrieved from the contact terminals 132 of the test head 13 to the Tj temperature calculation means 164.) wherein the voltage level is indicative of a junction temperature of the DUT. (Fig 5, col 15, In 39-44 the electronic device testing apparatus 1 of the present embodiment uses a thermal diode 21c (corresponding to a temperature sensing element according to the present invention) incorporated in the IC chip 2 to detect an actual temperature, particularly, a junction temperature Tj (a temperature at a junction potion of the IC chip) at testing)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Armstrong in view of Retz to include the teaching of a differential sampler coupled to the processor and operable to measure a voltage level received from the DUT, wherein the voltage level is indicative of a junction temperature of the DUT, taught by Ando for the benefit of enabling feedback temperature control to be performed based on the device temperature [Ando: col 15, In 33-37 Also, when an IC chip 2 not provided with a thermal diode 21c is an electronic device to be tested, a detection signal of the temperature sensor 115 is transmitted to the first control means 165 and a temperature of the cooler 113 is controlled based on the actual temperature of the heater.]

	In Re Claim 10, Armstrong in view of Retz in view of Ando teach the limitations of claim 7, which this claim depends on. 
Armstrong further teaches, wherein the ATE is configured for coupling with a handler operable for cooling the DUT,(Fig 2A, 2B, 3A, 3B, para[0025] Pre-trigger communication between the ATE and the ATC allows the slow-responding ATC to advantageously start responding to an imminent thermal change before the thermal change occurs) wherein the method further comprises feeding the temperature data synchronized (Fig. 4, para[0038] FIG. 4 illustrates steps for semiautomatic adaptation approach to determine and adjust the control profile and provide an early trigger signal to ATC, This profile is then used together with the pretrigger signal to heat and cool the device in a fashion synchronized with the test program) to the handler. (Figs 2A, 2B, para [0032] the ATC, starts responding to an imminent thermal change in anticipation of the thermal variations and quickly controls and adjusts the temperature variations of DUT.)
Retz further teaches, with the signal transitions of the test pattern (Figs. 7, 8, Para. [0025] The ATS 10 generates for the DUT 12 (FIG. 7) an input power signal having an input pulse that transitions from a predetermined steady state level to a predetermined pulse level and back to the predetermined steady state level (step 102)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Armstrong in view of Retz in view of Ando to include the teaching of signal transitions of a test pattern taught by Retz for the benefit of measuring a DUT behavior to collect more accurate DUT models. [Retz: [0003] Thus, there remains a need for a method and system that accurately models DUT performance for operating conditions encountered in complex systems; [0004] The method includes providing an automated test system (ATS) programmed to capture at least one behavior of the DUT.]

In Re Claim 11, Armstrong in view of Retz in view of Ando teach the limitations of claim 7, which this claim depends on.
Armstrong further teaches, wherein the method further comprises synchronizing power consumption measurements of the DUT during execution of the test
pattern on the DUT; (Figs 2A, 2B, 3A, 3B para [0036] There are at least three different ways for generating the reference control profile and getting the signature of the control profile: measuring the temperature of the device, measuring the power of the device (e.g., these are pre-measured power levels and not real-time), or measuring the temperature and power of the device, as the test program is running and saving the results; Fig 4, para [0038] This profile is then used together with the pretrigger signal to heat and cool the device in a fashion synchronized with the test program in order to compensate for thermal variations.)
Retz further teaches, and the signal transitions of the test pattern (Figs. 7, 8, Para. [0025] The ATS 10 generates for the DUT 12 (FIG. 7) an input power signal having an input pulse that transitions from a predetermined steady state level to a predetermined pulse level and back to the predetermined steady state level (step 102)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Armstrong in view of Retz in view of Ando to include the teaching of signal transitions of a test pattern taught by Retz for the benefit of measuring a DUT behavior to collect more accurate DUT models. [Retz: [0003] Thus, there remains a need for a method and system that accurately models DUT performance for operating conditions encountered in complex systems; [0004] The method includes providing an automated test system (ATS) programmed to capture at least one behavior of the DUT.]

In Re Claim 12, Armstrong in view of Retz in view of Ando teach the limitations of claim 11, which this claim depends on.
Armstrong further teaches, wherein the method further comprises controlling cooling of the DUT (Fig 2A, 2B, para [0028] The ATE uses a priori knowledge of the test flow, the knowledge existing in the test-program, to automatically generate a trigger signal to the ATC at a time early enough to compensate for the slow response time typical in the ATC systems. Using the pre-trigger results in significant reduction of DUT temperature variations; Fig 4, para [0038] This profile is then used together with the pretrigger signal to heat and cool the device in a fashion synchronized with the test program) during the execution of the test pattern on the DUT using the power consumption measurements synchronized; (Figs 2A, 2B, 3A, 3B, para. [0036] There are at least three different ways for generating the reference control profile and getting the signature of the control profile: measuring the temperature of the device, measuring the power of the device (e.g., these are pre-measured power levels and not real-time), or measuring the temperature and power of the device, as the test program is running and saving the results; Fig 4, para [0038] This profile is then used together with the pre-trigger signal to heat and cool the device in a fashion synchronized with the test program; Figs 7A, 7B, para[0045] the resulting signals are used to control the temperature of the thermal flu id to the heat-sink which is heating and cooling the DUT.)
Retz further teaches, with the signal transitions of the test pattern (Figs. 7, 8, Para. [0025] The ATS 10 generates for the DUT 12 (FIG. 7) an input power signal having an input pulse that transitions from a predetermined steady state level to a predetermined pulse level and back to the predetermined steady state level (step 102)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Armstrong in view of Retz in view of Ando to include the teaching of signal transitions of a test pattern taught by Retz for the benefit of measuring a DUT behavior to collect more accurate DUT models. [Retz: [0003] Thus, there remains a need for a method and system that accurately models DUT performance for operating conditions encountered in complex systems; [0004] The method includes providing an automated test system (ATS) programmed to capture at least one behavior of the DUT.]

Armstrong in view of Retz in view of Ando teach the limitations of claim 12, which this claim depends on.
Armstrong further teaches, wherein the method further comprises controlling cooling of the DUT (Fig 5, para [0041] In FIG. 5, the timing chart shows the pre-trigger signal 505 generated by the ATE, the selected control profile 506 being applied early before the thermal event, the pre-trigger duration 508 is the advance warning time to the ATC, and the expected thermal response of DUT 507 to the event that caused the trigger; Figs 7A, 78, para [0045] the resulting signals are used to control the temperature of the thermal fluid to the heat sink which is heating and cooling the DUT) using real-time temperature data measured during the execution of the test pattern on the DUT. (Figs 2A, 2B, 3A, 3B para [0034] initial control profile values are generated using either computer simulation results or empirical measurement of the DUT. In step 306, the profile values can be adaptively adjusted over time using real-time testing environment data or previous test results from the DUT to improve accuracy. In FIG. 38, the arrows 301 represent some exemplar adaptive adjustments and fine tuning of the profile 300 which may be done during the test program execution; Fig 4, para [0038] this profile is then used together with the pre-trigger signal to heat and cool the device.)

In Re Claim 14, Armstrong in view of Retz in view of Ando teach the limitations of claim 7, which this claim depends on.
Ando further teaches, further comprising a shielded cable coupled to the ATE and configured for connecting with the DUT (Fig 1, col 6, In 40-42 the tester 12 and the test head 13 are electrically connected and the handler 11 and the tester 12 are electrically connected via a cable or other signal line.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Armstrong in view of Retz in view of Ando to include a shielded cable coupled to the ATE and configured for connecting with the DUT taught by [Ando: Fig 1, col 6, In 40-42] for the benefit of enabling feedback temperature control to be performed based on the device temperature [Ando: col 15, In 33-37 Also, when an IC chip 2 not provided with a thermal diode 21c is an electronic device to be tested, a detection signal of the temperature sensor 115 is transmitted to the first control means 165 and a temperature of the cooler 113 is controlled based on the actual temperature of the heater.]

	In Re Claim 15, Armstrong in view of Retz in view of Ando teach the limitations of claim 14, which this claim depends on.
	Armstrong further teaches, further comprising a low pass filter (Fig 5, para [0040] Sum of the outputs of both FIR filters, 501 and 502, is the countermeasure input to the ATC.) 
	Ando further teaches, coupled to the shielded cable. (Fig 1, col 6, Ln 40-42 the tester 12 and the test head 13 are electrically connected and the handler 11 and the tester 12 are electrically connected via a cable or other signal line.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Armstrong in view of Retz, and in view of Ando to include coupling to the shielded cable, taught by Ando for the benefit of enabling feedback temperature control to be performed based on the device temperature [Ando: col 15, In 33-37 Also, when an IC chip 2 not provided with a thermal diode 21c is an electronic device to be tested, a detection signal of the temperature sensor 115 is transmitted to the first control means 165 and a temperature of the cooler 113 is controlled based on the actual temperature of the heater.]

	In Re claim 16, Armstrong teaches, a method of testing a device under test (DUT) (Figs 2A, 2B, 3A, 3B, para[0011] there is provided a method of a temperature regulation for a device under test (DUT)), the method comprising: during execution of cycles of a test pattern on the DUT, sending signals comprising cycles of the test pattern to the DUT (Fig 8, para [0046] The communications from the ATE to the ATC, by sending the pre-trigger signal, allows the slow-responding ATC to quickly control the temperature variations of the DUT); receiving signals from the DUT indicative of junction temperatures of the DUT during the execution of the cycles of the test pattern on the DUT (Figs 2A, 2B, 3A, 3B, para[0030] And the control electronics circuit 206 generates the real-time feedback countermeasure based on the junction temperature Tj 207 of the DUT; Examiner interpretation: Tj is the received junction temperature), wherein the junction temperatures comprise a temperature value that is measured for said each cycle of the cycles  (Fig. 2A, para [0036] measuring the temperature and power of the device, as the test program is running; Fig 4, para[0038] making reference measurements (temperature, power, or both) on the device and determining the control profile; Examiner interpretation: the junction temperature measurement (temperature value) is measured while the test program is running (cycle of the test pattern)); synchronizing the signal transitions of the test pattern and the junction temperatures, cycle-by-cycle, to produce a temperature per cycle (Fig. 4, para [0038] this profile is then used together with the pre-trigger signal to heat and cool the device in a fashion synchronized with the test program in a fashion synchronized with the test program in order to compensate for thermal variations; Examiner interpretation: the profile (temperature data) is synchronized with the junction temperature every time a measurement(cycle) is performed); and controlling cooling of the DUT during subsequent execution of the test pattern on the DUT using the temperature per cycle. (Fig 5, para [0041] In FIG. 5, the timing chart shows the pre-trigger signal 505 generated by the ATE, the selected control profile 506 being applied early before the thermal event, the pre-trigger duration 508 is the advance warning time to the ATC, and the expected thermal response of DUT 507 to the event that caused the trigger. Fig 7A, 7B, para [0045] the resulting signals are used to control the temperature of the thermal fluid to the heat sink which is heating and cooling the DUT; Examiner interpretation: the resulting signal (signal due to temperature per cycle) is use to control cooling of the DUT.)
	Armstrong fails to teach, wherein each cycle of the cycles comprises signal transitions that are executed on the DUT during testing of the DUT; and wherein the measurements are measured by a differential sampler coupled to a thermal sensor in the DUT;
	In analogous art, Retz teaches, wherein each cycle of the cycles comprises signal transitions that are executed on the DUT during testing of the DUT (Figs. 7, 8, Para. [0025]: The method begins by providing the ATS 10 (FIG. 7), which is programmed to capture at least one behavior of a DUT (step 100). The ATS 10 generates for the DUT 12 (FIG. 7) an input power signal having an input pulse that transitions from a predetermined steady state level to a predetermined pulse level and back to the predetermined steady state level (step 102); Examiner interpretation: the pulse (cycle) are transitions being applied to the DUT.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Armstrong to include the teaching of a cycle of cycles comprising of signal transitions that are executed on a DUT during testing of the DUT taught by Retz for the benefit of measuring a DUT behavior to collect more accurate DUT models. [Retz: [0003] Thus, there remains a need for a method and system that accurately models DUT performance for operating conditions encountered in complex systems; [0004] The method includes providing an automated test system (ATS) programmed to capture at least one behavior of the DUT.]
	Armstrong in view of Retz fail to teach, and wherein the measurements are measured by a differential sampler of the ATE coupled to a thermal sensor in the DUT.
	In analogous art, Ando teaches, and wherein the measurements are measured by a differential sampler of the ATE coupled to a thermal sensor in the DUT, (Fig 5, col 15, In 53-56: an electric signal of the input/output terminals 21b corresponding to the thermal diode 21c is retrieved from the contact terminals 132 of the test head 13 to the Tj temperature calculation means 164; Fig 5, col 15, In 39-44 the electronic device testing apparatus 1 of the present embodiment uses a thermal diode 21c (corresponding to a temperature sensing element according to the present invention) incorporated in the IC chip 2 to detect an actual temperature, particularly, a junction temperature Tj (a temperature at a junction potion of the IC chip) at testing; Examiner interpretation: Tj temperature calculation means 164 is the differential sampler, electronic device testing apparatus 1 is the ATE, a thermal diode 21c is the thermal sensor, IC chip 2 is the DUT.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Armstrong in view of Retz to include measurements that are measured by a differential sampler of a ATE coupled to a thermal sensor in a DUT, taught by Ando for the benefit of enabling feedback temperature control to be performed based on the device temperature [Ando: col 15, In 33-37 Also, when an IC chip 2 not provided with a thermal diode 21c is an electronic device to be tested, a detection signal of the temperature sensor 115 is transmitted to the first control means 165 and a temperature of the cooler 113 is controlled based on the actual temperature of the heater.]

	In Re Claim 17, Armstrong in view of Retz in view of Ando teach the limitations of claim 16, which this claim depends on.
	Armstrong further teaches, the method of Claim 16, wherein said controlling comprises feeding the temperature per cycle to a handler operable for cooling the DUT. (Fig. 4, para. [0038] FIG. 4 illustrates steps for semiautomatic adaptation approach to determine and adjust the control profile and provide an early trigger signal to ATC, This profile is then used together with the pre-trigger signal to heat and cool the device in a fashion synchronized with the test program; Figs 2A, 2B, [0032] the ATC, starts responding to an imminent thermal change in anticipation of the thermal variations and quickly controls and adjusts the temperature variations of DUT; “the pre-trigger signal and profile (temperature per cycle) is fed to the ATC (handler).”)

	In Re Claim 18, Armstrong in view of Retz in view of Ando teach the limitations of claim 16, which this claim depends on.
	Armstrong further teaches, further comprising synchronizing power consumption measurements of the DUT during execution of the test pattern on the DUT; (Fig 3A, 3B para [0036] There are at least three different ways for generating the reference control profile and getting the signature of the control profile: measuring the temperature of the device, measuring the power of the device (e.g., these are pre-measured power levels and not real-time), or measuring the temperature and power of the device, as the test program is running and saving the results; Fig. 4, para [0038] this profile is then used together with the pre-trigger signal to heat and cool the device in a fashion synchronized with the test program.)
	Retz further teaches, and the signal transitions of the test pattern (Figs. 7, 8, Para. [0025] The ATS 10 generates for the DUT 12 (FIG. 7) an input power signal having an input pulse that transitions from a predetermined steady state level to a predetermined pulse level and back to the predetermined steady state level (step 102))
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Armstrong in view of Retz in view of Ando to include the teaching of cycles comprising of signal transitions that are executed on a DUT during testing of the DUT taught by Retz for the benefit of measuring a DUT behavior to collect more accurate DUT models. [Retz: [0003] Thus, there remains a need for a method and system that accurately models DUT performance for operating conditions encountered in complex systems; [0004] The method includes providing an automated test system (ATS) programmed to capture at least one behavior of the DUT.]

	In Re Claim 19, Armstrong in view of Retz in view of Ando teach the limitations of claim 18, which this claim depends on.
	Armstrong further teaches, wherein said controlling further comprises feeding the power consumption measurements synchronized; (Fig. 4, para [0038] FIG. 4 illustrates steps for semiautomatic adaptation approach to determine and adjust the control profile and provide an early trigger signal to ATC, This profile is then used together with the pre-trigger signal to heat and cool the device in a fashion synchronized with the test program) to the handler. (Figs 2A, 2B, para [0032] the ATC, starts responding to an imminent thermal change in anticipation of the thermal variations and quickly controls and adjusts the temperature variations of DUT.)
	Retz further teaches, with the signal transitions of the test pattern (Figs. 7, 8, Para. [0025] The ATS 10 generates for the DUT 12 (FIG. 7) an input power signal having an input pulse that transitions from a predetermined steady state level to a predetermined pulse level and back to the predetermined steady state level (step 102))
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Armstrong in view of Retz in view of Ando to include the teaching of cycles comprising of signal transitions that are executed on a DUT during testing of the DUT taught by Retz for the benefit of measuring a DUT Retz: [0003] Thus, there remains a need for a method and system that accurately models DUT performance for operating conditions encountered in complex systems; [0004] The method includes providing an automated test system (ATS) programmed to capture at least one behavior of the DUT.]

	In Re Claim 20, Armstrong in view of Retz in view of Ando teach the limitations of claim 19, which this claim depends on.
	Armstrong further teaches, wherein said controlling further comprises feeding real-time temperature data measured during the execution of the test pattern on the DUT (Figs 2A, 2B, 3A, 3B, para [0034] initial control profile values are generated using either computer simulation results or empirical measurement of the DUT. In step 306, the profile values can be adaptively adjusted over time using real-time testing environment data or previous test results from the DUT to improve accuracy. In FIG. 3B, the arrows 301 represent some exemplar adaptive adjustments and fine tuning of the profile 300 which may be done during the test program execution) to the handler. (Figs 2A, 2B, para [0032] the ATC, starts responding to an imminent thermal change in anticipation of the thermal variations and quickly controls and adjusts the temperature variations of DUT.)

	In Re Claim 21, Armstrong in view of Retz in view of Ando teaches the limitations of claim 16, which this claim depends on.
	Ando further teaches, the method of Claim 16, wherein the differential sampler measures voltage levels of the signals received from the DUT, wherein the voltage levels are indicative of the junction temperatures of the DUT. (Fig 5, col 15, In 53-56: an electric signal of the input/output terminals 21b corresponding to the thermal diode 21c is retrieved from the contact terminals 132 of the test head 13 to the Tj temperature calculation means 164; Fig 5, col 15, In 39-44 the electronic device testing apparatus 1 of the present embodiment uses a thermal diode 21c (corresponding to a temperature sensing element according to the present invention) incorporated in the IC chip 2 to detect an actual temperature, particularly, a junction temperature Tj (a temperature at a junction potion of the IC chip) at testing; Examiner interpretation: the electric signal of the input/output terminals 21b are the voltage levels. The thermal diode 21c measure the junction temperature of the DUT.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Armstrong in view of Retz in view of Ando to include a differential sampler that measures voltage levels of signals received from a DUT, wherein the voltage levels are junction temperatures of the DUT, taught by Ando for the benefit of enabling feedback temperature control to be performed based on the device temperature [Ando: col 15, In 33-37 Also, when an IC chip 2 not provided with a thermal diode 21c is an electronic device to be tested, a detection signal of the temperature sensor 115 is transmitted to the first control means 165 and a temperature of the cooler 113 is controlled based on the actual temperature of the heater.]

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Caradonna et al (US2017/0212164A1). A tester interface unit comprising a test hardware module. The test hardware module may have a simple construction, relying on control and/or signal processing in one or more tester instruments to generate or analyze test signals for a device under test. The test hardware module may be disposed within the tester interface unit, providing a short and high integrity signal path length to the device under test. The tester interface unit may include a purge gas chamber and a cooling chamber, with the hardware module penetrate a separator between those chambers, sealing an opening between the purge gas chamber and the cooling chamber. A heat spreader may move heat generated on the portion of the test hardware module in the purge gas chamber to the cooling chamber.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached on 8:00 A to 4:00 P CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.O.N/
Examiner
Art Unit 2866



/FARHANA A HOQUE/Primary Examiner, Art Unit 2866